FILED
                            NOT FOR PUBLICATION                             OCT 23 2013

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



UNITED STATES OF AMERICA,                        No. 13-50223

               Plaintiff - Appellee,             D.C. No. 3:08-cr-03155-WQH

  v.
                                                 MEMORANDUM *
MICHAEL KERN WENTZ,

               Defendant - Appellant.



                    Appeal from the United States District Court
                      for the Southern District of California
                    William Q. Hayes, District Judge, Presiding

                            Submitted October 15, 2013 **

Before:        FISHER, GOULD, and BYBEE, Circuit Judges..

       Michael Kern Wentz appeals from the district court’s judgment and

challenges the nine-month sentence imposed upon revocation of supervised

release. We have jurisdiction under 28 U.S.C. § 1291, and we affirm.




          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      Wentz contends that the district court did not give an adequate explanation

for the sentence. The record does not support this claim. The court explained that

the sentence was based upon the need to sanction Wentz’s repeated use of a

controlled substance in violation of the terms of his supervised release.

      Wentz also contends that the sentence is substantively unreasonable. The

district court did not abuse its discretion in imposing Wentz’s sentence. See Gall v.

United States, 552 U.S. 38, 51 (2007). The within-Guidelines sentence is

substantively reasonable in light of the 18 U.S.C. § 3583(e) sentencing factors and

the totality of the circumstances, including Wentz’s breach of the court’s trust. See

id.; United States v. Simtob, 485 F.3d 1058, 1062-63 (9th Cir. 2007).

      AFFIRMED.




                                          2                                    13-50223